            Case 1:20-cv-08562-VEC
                           USDC SDNYDocument 31 Filed 04/09/21 Page 1 of 2
                           DOCUMENT
                           ELECTRONICALLY FILED
 FRANCIS J. GIAMBALVO
                           DOC #:
 FGIAMBALVO@GRSM.COM       DATE FILED: 



                          MEMO ENDORSED                                            ATTORNEYS AT LAW
                                                                            1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                  NEW YORK, NY 10004
                                                                                    WWW .GRSM.COM



                                            April 9, 2021

VIA ECF

Honorable Valerie E. Caproni, U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     Valencia v. Three Star on First, et al
               Civil Action No. 20-cv-08562_____

Dear Judge Caproni:

        This firm is counsel for defendants, Three Star on First, Inc d/b/a Three Star Diner (“Three
Star”), Ioannis Kiriakakis, Georgia I. Kiriakakis and Jimmy Kiriakakis (collectively,
“Defendants”) in connection with the above-referenced matter. With respect to the Court’s March
11, 2021 order (ECF No. 29), the parties jointly request a thirty (30) day extension of time to
submit a letter motion seeking court approval of the settlement in accordance with Cheeks, as well
as the settlement agreement, from April 11, 2021 to April 26, 2021. The parties also request that
the conference scheduled before Your Honor on April 16, 2021 is adjourned to April 30, 2021 at
10:00 a.m., or on a date thereafter that is mutually convenient for the parties and the Court. No
prior requests for an extension of time have been made.

        The requested extension is necessary because the parties seek a dismissal with prejudice
and need additional time to formalize their formal settlement agreement and obtain Defendants
and Plaintiffs’ signatures on the agreement, as well as finalize their letter motion for court approval
of the settlement. The delay has been primarily caused by the undersigned defense counsel’s illness
due to COVID-19, which kept the undersigned out of work from March 24, 2021 through April 5,
2021.

       Thank you for your consideration of this request.

                                               Respectfully submitted,
                                               /s/ Francis J. Giambalvo
                                               Francis J. Giambalvo (FG 2601)

cc: All Counsel of Record (via ECF)
               Case 1:20-cv-08562-VEC Document 31 Filed 04/09/21 Page 2 of 2


$SSOLFDWLRQ*5$17('7KHSDUWLHV GHDGOLQHWRILOHRQWKHSXEOLFGRFNHW D DMRLQWOHWWHUPRWLRQUHTXHVWLQJWKH
&RXUWWRDSSURYHWKHVHWWOHPHQWDJUHHPHQWDQG E WKHVHWWOHPHQWDJUHHPHQWLVDGMRXUQHGWR)ULGD\0D\
,IQROHWWHUPRWLRQLVILOHGE\0D\DFRQIHUHQFHZLOOEHKHOGRQ)ULGD\0D\DW
$0)RUDGGLWLRQDOLQIRUPDWLRQDERXWWKHUHTXLUHPHQWVRIWKHMRLQWOHWWHUPRWLRQVHHWKH&RXUW V0DUFK
2UGHUDWGRFNHWHQWU\

SO ORDERED.



                           'DWH$SULO
                           'DWH$
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
